Citation Nr: 1302217	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  00-03 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a left foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her father


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from February 1997 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 1999 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  By a rating decision dated in May 2000, the RO awarded the Veteran an increased rating of 10 percent for her left foot disability effective from November 1, 1998, the date of service connection.  The issue remains on appeal, as a grant of less than the maximum available rating does not terminate the appeal, unless the Veteran expressly states she is satisfied with the assigned rating.  See AB v. Brown, 6 Vet.App. 35, 38 (1993).  

The Veteran testified before a decision review officer at a hearing in April 2000 and before the undersigned at a hearing in March 2001.  Transcripts of both hearings are of record. 

A Board decision in April 2011 awarded an increased rating of 20 percent for the Veteran's service-connected left foot disability, effective January 13, 2010.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in December 2011, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision as to this issue and remand the case for readjudication in accordance with the JMR.  

Following the December 2011 JMR, the Board remanded this issue in May 2012 to obtain additional treatment records and to afford the Veteran a new VA examination.  Review of the record indicates substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board acknowledges the representative's December 2012 motion for another remand arguing, in part, that the Appeals Management Center (AMC) had not effectuated the Board's previous partial grant of a 20 percent rating, effective January 13, 2010.  However, as discussed above, the Board's April 2011 decision granting that increased rating was subsequently vacated by the Court.  Consequently, there was no increased rating for the AMC to effectuate.  The representative also argues that by not effectuating an increased rating, it appears that the AMC did not review the evidence of record.  However, there is nothing in the record to indicate that the AMC did not review the claims file.  Rather, the AMC's decision to continue to deny a rating in excess of 10 percent appears to just be a difference in opinion in weighing the evidence of record.  Therefore, the Board concludes that yet another remand is not necessary.

The Board's April 2011 decision and May 2012 remand referred the issues of service connection for left ankle and left hip disorders, both as secondary to the service-connected left foot disability to the Agency of Original Jurisdiction (AOJ) for adjudication.  It does not appear that those issues have been adjudicated.  Therefore, the Board again refers the issues of service connection for left ankle and left hip disorders, both as secondary to the service-connected left foot disability, to the AOJ for adjudication.

Also, as noted by the Board in May 2012, the Veteran requested that her claims file be transferred to the RO in St. Paul, Minnesota.  However, the Board observes that the Veteran's address is presently listed as being in Wisconsin, not Minnesota.  Since the Veteran's claims file was at the AMC at the time of her request, it does not appear that a change in jurisdiction of the RO occurred.  Following this decision, the Veteran's claims file should be transferred to the appropriate RO.  


FINDING OF FACT

The Veteran's left foot disability is best characterized as moderately severe, and is manifested by pain and swelling; limitations in standing and walking; limitation of some activities of daily living; limited range of motion; and the need to occasionally wear a brace and use a shoe insert.


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent, but no higher, for a left foot disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5284 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, subsequent RO actions may "essentially cure[] the error in the timing of notice").  

Here, the Veteran's claim pre-dates the enactment of the VCAA.  Following a February 2007 Board remand, a letter dated in March 2007 complied with VA's duty to notify the Veteran with respect to the rating of her left foot disability.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In any event, the Veteran's claim for service connection for a left foot disability was granted by the October 1999 rating decision and was initially evaluated as noncompensabling disabling, effective from November 1, 1998.  The Veteran perfected a timely appeal with respect to the noncompensable rating initially assigned to this service-connected disability.  Because the Veteran's claim was initially one for service connection, and because that initial claim has been granted, VA's obligation to notify the Veteran was met as the claim for service connection was obviously substantiated.  Id.  Thus, any deficiency in notice relating to the Veteran's appeal for increased ratings is not prejudicial to her.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, and secured examinations in furtherance of her claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.

Pertinent VA opinions with respect to the issue on appeal were obtained in September 1999, January 2002, April 2005, January 2010, and July 2012.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  
II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration: the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the background discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.

The Court has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Consequently, the Board will evaluate the Veteran's left foot disability as a claim for a higher evaluation of the original award.  Also, when an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.  As discussed below, the Board concludes that a staged rating is not warranted.

The Veteran contends that she is entitled to an initial rating in excess of 10 percent for her left foot disability due to the severity and frequency of her symptomatology.  The Board finds that the pertinent medical findings, as shown in the examinations conducted during the current appeal, directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

In this case, the Veteran's left foot disability is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5284, which evaluates impairment from other foot injuries.  The Board observes that the Veteran has been diagnosed with degenerative arthritis in her left foot, which is evaluated under 38 C.F.R. § 4.71a, DC 5003.  

Pursuant to DC 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations shall be rated as 20 percent disabling, and involvement of two or more major joints or two or more minor joint groups without occasional incapacitating exacerbations shall be rated as 10 percent disabling.  The 20 percent and 10 percent ratings based on X- ray findings without limitation of motion will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003.  

Under DC 5284, a 30 percent rating is warranted when the disability is severe.  A 20 percent rating is warranted when the disability is moderately severe.  A 10 percent rating is warranted when the disability is moderate.  38 C.F.R. § 4.71a, DC 5284.

A note which follows DC 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  Id.

Here, the Veteran was afforded a VA examination in September 1999.  She complained of pain with weight bearing.  Examination revealed no peripheral pallor, edema, cyanosis, or clubbing.  There was no muscle atrophy or hypertrophy.  Strength was symmetrical at 5/5 and pulses were normal.  Neurovascular was completely normal.  Posture and gait were normal.  Range of motion was complete without pain.  She did have some painful weight bearing and with palpation over the dorsal first metatarsal shaft.  There was no palpable deformity.  Toe standing was normal.  Plantar flexion was to 60 degrees and dorsiflexion was to 20 degrees.  Sensory examination was normal and motor function was complete.  Gait, posture, heel to shin walking, tandem walking, and Romberg were all normal.  There was no tremor or clonus.  Deep tendon reflexes were 1+ and symmetrical.  Babinki's was plantar bilaterally.  No pathological reflexes were noted.  The diagnosis was osteochondritis of the left foot.

According to post-service medical records, in November 1999, the Veteran reported persistent pain medially with weight bearing.  Examination revealed no bruising or soft tissue swelling.  She had some prominence over the mid tarsal area, and when she stood, she had collapse of the arch in that region.  She had some tenderness to palpation.  Neurovascular status was intact.  Arch supports were prescribed.  A private treatment record dated in January 2000 indicates that the Veteran was able to walk without a limp, but with pain.  She had stopped using the arch support since it made her pain worse.  Examination revealed some palpable fullness near the base of the second metatarsal, and she had pain on firm pressure in that area.  There was also pain on firm mediolateral compression across the midfoot.  
The Veteran testified at her April 2000 and March 2001 hearings about her constant pain.  She testified at both hearings that she also had swelling.  Further, at the April 2000 hearing, she reported that she could stand and walk for about 30 minutes.  In March 2001, she testified that the swelling was constant; there was heat/redness at the end of the day; and her gait was altered to alleviate pain.

The Veteran was afforded a second VA examination in January 2002.  Her disability had no problems on eating, toileting, dressing, bathing, and climbing stairs.  She had pain as soon as she stood and also had pain when walking.  Her daily chores were affected by her pain; she was unable to do laundry or cut grass/shovel snow.  She was able to sit, but had to supinate the foot in order to maintain the sitting position for long periods of time.  Standing was limited to five to ten minutes; walking was limited to half a mile; and there were no limitations on driving.  Examination revealed a normal walk; no antalgic gait pattern.  Speed and tandem gait were both normal.  Heel gait created heel pain bilaterally.  Toe gait created pain the left metatarsal area.  Standing balance was good.  Romberg was negative.  During standing, the calcaneus had neutral position bilaterally.  There was a slight loss of arch of the left foot by sinking the navicular bone compared to the right; however, the navicular bone was still about one centimeter above the floor.  The great toe had valgus 25 degrees on the left and valgus 15 degrees on the right.  

There was no swelling or heat.  The metatarsal arch had slight tenderness on the left diffusely; the plantar fascia had slight tenderness.  Heels had no tenderness bilaterally.  Achilles tendon had no thickening and no tenderness bilaterally.  The longitudinal arch had slight tenderness on the left.  Navicular joint between navicular bone and metatarsal had tenderness on the left.  She had diffuse mild tenderness at the Lisfranc joint on the left.  The ankle had no swelling and no heat.  Range of motion testing of the left ankle revealed dorsiflexion to 20 degrees; plantar flexion to 40 degrees; inversion to10 degrees; and eversion to 10 degrees.  Ankle mortise had no tenderness bilaterally.  There was no instability of the ankle bilaterally.  There was diffuse calf muscle atrophy on the left.  Sensory tests showed no abnormal sensation in the foot and the ankle.  Motor strength of the ankle and the toe was 5/5 in all directions.  X-rays revealed no subluxation or malalignment of the metatarsal bones; slight degenerative changes at the bilateral navicular-medial cuneiform joint; no abnormality at the second metatarso-cuneiform joint; and unremarkable ankles.

The Veteran was afforded a third VA examination in April 2005.  She reported continued pain in her foot, which was localized in two different areas.  The first area was her ankle.  The Veteran reported discomfort in her ankle, which was primarily felt on the lateral side; it was associated with stiffness and soreness.  Her ankle tried to twist even when she walked on uneven terrain; if it did twist, then she had an increase in pain and some mild swelling although she did not typically have swelling.  The ankle often ached, especially toward the end of the day and at night.  If she sat for any long time or when she was driving, the ankle tended to stiffen up on her.  Her ankle was stiff in the morning.  The pain ranged from two on a scale of one to ten (2/10) at its best to a 5/10 on an average up to 8/10 at its worst.

The other area of pain was between her first and second metatarsals at the site of the old Lisfranc fracture.  The area hurt when pressure was placed on it and it radiated up the medial side of the foot, almost to the ankle.  That area ached more than her ankle did; it was often painful at night after prolonged weight bearing.  She did not notice any swelling in the ankle.  There were no activities that she was unable to do.  

Examination of the feet and ankles showed that the muscle bulk was equal bilaterally and appeared normal.  Examination of her gait showed that she tended to walk with her weight on the lateral side of her left foot and the medial side including the great toe, very slightly raised off the floor.  When asked to rotate medially, so that the left foot was fully flat on the floor, she was able to do that; she reported that it did cause some discomfort, especially around the first and second metatarsals.  Her gait was otherwise normal.

Examination of the left ankle showed no redness, warmth or swelling.  There was no tenderness to palpation.  Range of motion, both active and passive, was normal with dorsiflexion of 20 degrees; plantar flexion of 50 degrees; adduction of 20 degrees; and abduction of 10 degrees.  The Veteran did experience some discomfort with full adduction and there was a very slight hop from the lateral side of the ankle on full adduction.  Sensation to light touch seemed to be mildly decreased over the lateral side of the left foot as compared with the right.  Examination of the forefoot showed tenderness to palpation between the first and second metatarsals.  The Veteran reported that there was also some tenderness along the length of the first metatarsal as it moved proximally.  There was no redness, warmth or swelling in that area.  There was some very mild discomfort with full passive plantar flexion and dorsiflexion of the toes.  There was no discomfort with active movement of the toes.  Extensors and flexors of the toes were intact.  Peripheral pulses were intact.  The examiner opined that the Veteran's foot injury in service had two specific components; a Lisfranc fracture dislocation and an ankle sprain.  The Veteran had symptoms referable to both injuries.  The examiner characterized the severity of the Veteran's left foot pain as moderate.  

At a VA examination in January 2010, the Veteran reported pain "most of the time."  The average pain was +5/10 and would flare to +9/10 about once a week; the pain lasted all day.  Pain reduced plantar flexion by 30 degrees and dorsiflexion by 20 degrees.  Fatigue was a problem and reduced plantar flexion by 30 degrees and dorsiflexion by 20 degrees.  The Veteran did not use a cane, wheelchair, walker or crutches.  She did not have difficulty on stairs.  She occasionally used a brace and did use an insert in her shoes.  She could stand for about ten minutes and could walk about 300 feet.  The Veteran had no difficulties eating, bathing, taking a shower, dressing, grooming herself, or going to the toilet.  She had mild difficulties traveling; moderate difficulties doing chores and shopping; severe difficulties doing exercise and recreation; and was prevented from playing sports.  The Veteran was currently employed as a nurse and essentially worked part-time. 

Examination revealed that the Veteran walked normally and could stand on her heels and toes normally.  There was pain to palpation at the proximal portion of the metatarsal of the metacarpal phalangeal (MP) joint.  There was also pain with movement.  Strength of muscle bundles ten through 15 was 5/5.  She could plantar flex the ankle from zero to 45 degrees with pain at 45 degrees; and dorsiflex from zero to 20 degrees with pain at 20 degrees.  Both calves were equal in circumference to the mid-calf level.  Both ankles were equal in size around the malleoli.  Her shoe wear was on the posterolateral portion of the heel.  The callus was generalized.  She had no pes planus or pes cavus; the Achilles tendon and os calcis were straight.  The diagnosis was chronic traumatic Lisfranc injury of the left foot with early degenerative changes at the navicular cuneiform joint with moderately severe residuals.  

The most recent VA examination was in July 2012.  She was diagnosed with metatarsalgia, left ankle strain and chronic Lisfranc injury with old fracture and ruptured ligament.  The Veteran did not have Morton's neuroma, hammer toes, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones, or bilateral weak foot.  The examiner opined that her left foot disability was moderate in severity.  She had no scars from her disability.  She used an orthotic insert to give arch support, which did not alleviate the pain.  There was no functional impairment such that no effective function remained other than that which would be equally well served by amputation with prosthesis.  X-rays revealed degenerative or traumatic arthritis. 

Treatment records dated through March 2012 show continued complaints of pain as well as findings of tenderness on examination.  They also show intermittent diagnoses of plantar fasciitis beginning in July 2011.  In March 2012, the Veteran was assessed as having plantar fasciitis and ruptured Lisfranc's ligament fracture.  Her symptoms appeared to be very minimal at that time.  

Based on a review of the evidence, the Board concludes that an increased rating of 20 percent is warranted since the award of service connection.  In this case, the totality of the findings shown on examination indicates that the Veteran's left foot disability more nearly approximates a moderately severe disability.  The pertinent medical findings throughout this appeal have reflected constant pain as well as limitations in standing and walking.  The symptomatology shown on VA examinations since September 1999 has been consistent throughout this appeal.  Although only the January 2010 examiner characterized the Veteran's left foot disability as moderately severe, while the April 2005 and July 2012 examiners characterized it as moderate, when taking into account the Veteran's continuous pain and functional limitations, the Board concludes that her disability more nearly approximates "moderately severe."  As such, the Board concludes that a 20 percent rating is warranted since the award of service connection.

The Board also finds that a higher rating of 30 percent for severe disability is not warranted.  The medical evidence of record throughout this appeal has not indicated symptoms indicative of a severe disability.  Motor strength was 5/5 in September 1999, January 2002 and January 2010.  The Veteran had a normal gait in September 1999 and January 2002.  Although she was shown to have an abnormal gait in April 2005 as well as abnormal shoe wear in January 2010, the totality of the evidence does not show that symptoms causing the Veteran's abnormal gait equate to severe disability.  Rather, as noted above, the Veteran indicated that her gait was altered to alleviate pain.  As the 20 percent rating has been awarded due to the Veteran's continuous pain, her altered gait due to pain has been adequately compensated for by the 20 percent rating for moderately severe disability.  

In finding that a 30 percent rating for severe disability is not warranted, a comparison of what symptoms warrant a 30 percent rating for foot disabilities under other diagnostic criteria would be helpful.  A 30 percent rating for unilateral flatfoot under DC 5276 requires marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  In this case, the pertinent findings discussed above fail to show such symptomatology.  A 30 percent rating for unilateral pes cavus requires marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities and marked varus deformity.  The Veteran's left foot has not been shown to cause such symptoms.  DC 5278 38 C.F.R. § 4.71a, DCs 5276, 5278 (2012).  In light of the fact that the Veteran has not shown symptomatology during this appeal that would warrant a 30 percent rating other diagnostic codes, the Board concludes that a 20 percent rating adequately evaluates her left foot disability.  
In reaching the conclusion that a rating of 20 percent, but no higher, is warranted, the Board finds that such rating adequately portrays the functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of her left foot.  See DeLuca, 8 Vet. App. at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5237.  In finding that a higher rating of 30 percent is not warranted, the Board considered the functional impairment, including limitation on daily activities and limitation of motion shown during this appeal.  Although the evidence shows that the Veteran does require the occasional use of a brace, the actual functional impairment, pain, and weakness shown by the pertinent medical findings discussed above indicates that the now assigned 20 percent rating is warranted.  In other words, there is no suggestion in the record that her functional impairments are tantamount to criteria required for a rating in excess of 20 percent.  

The Board has also considered whether a higher rating is available under any of the other diagnostic codes used for rating the foot, but finds that a rating in excess of s0 percent is not warranted.  DC 5277 (weak foot, bilateral), 5279 (metatarsalgia), 5280-5281 (hallux valgus) and 5282 (hammer toe) need not be considered, as they provide a maximum 10 percent disability rating.  Therefore, an increased rating under these codes is not available.  Regarding the remaining diagnostic codes for the foot, the Veteran does not have acquired flatfoot under DC 5276, claw foot under DC 5278, or malunion or nonunion of tarsal or metatarsal bones under DC 5283.  Furthermore, as noted above, the Veteran has not shown such symptomatology as would warrant a 30 percent rating under DCs 5276 and 5278.  As such, these diagnostic codes do not apply.  38 C.F.R. § 4.71a, DCs 5276-5283 (2012).

The Board has also considered whether a separate rating is warranted for the Veteran's left foot disability.  In certain circumstances, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, in this case, although the evidence shows that the Veteran has arthritis, the medical findings of record do not indicate that the Veteran's arthritis causes symptomatology that is not duplicative of or overlapping with the symptomatology caused by the residuals of the Lisfranc fracture.  Therefore, a separate rating is not warranted.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record shows that a 20 percent rating, but no higher, is warranted since the award of service connection.  The Board finds, therefore, that the evidence of record does support the schedular criteria required for a rating of 20 percent, but no higher, for this service-connected disability.  

In addition, the Board finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2012).  The current evidence of record does not demonstrate that the left foot disability has resulted in frequent periods of hospitalization or in marked interference with employment.  § 3.321.  

In this regard, the Board notes that it is undisputed that the Veteran's left foot disability has an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2012).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the problems with pain and the effect on her daily life.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of extraschedular evaluations is not warranted.

Furthermore, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, she has not submitted evidence of unemployability, or claimed to be unemployable, as a result of her service-connected left foot disability.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to this service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to a 20 percent rating, but no higher, for a left foot disability is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


